Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  
3.	Nonstatutory double patenting rejection over the application No. 16468183 in the office action mailed on 05/12/2021 is withdrawn because the terminal disclaimer filed on 08/03/2021overcomes the rejection. 
The response traverses 103 ejection on page 4 the remarks mailed on 08/03/2021, particularly, the response asserts the associations between migraine, blood clotting and risk of venous thromboembolism are not supported by any scientific basis. 
With regard to the limitation of detecting genotype of SNPs (e.g. rs4379368) in women subject and having its association with blood cotting disease, the rejection did reply on the teachings of Lin in detecting genotype of SNPs (e.g. rs4379368) in blood samples obtained from women that are associated with migraine susceptibility, to assert the relation between rs4379368 and risk of clotting based on the teachings migraine is known for its association with women during pregnancy (hormone change) and risk of venous thromboembolism; and migraine and coronary artery disease (e.g. risk for blood clotting) share some SNPs  (see the teachings of Sacco and Ripa, and Winsvold et al.). This position in the rejection is not maintained because there was not teaching in the prior art to show that the SNP is associated with blood clotting in addition to migraine.  As correlations are not transitive, it cannot be assumed based on the evidence of the 
4.	This is a new ground of Rejection.
Currently, claims 1-17 are pending.
Claims 5, and 8-13 are withdrawn because they are directed to non-elected inventions or species.
Claims 1-4, 6-7, and 14-17 are under the examination.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Nucleotide and/or Amino Acid Sequence Disclosures
5.	Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in the sequence listing and the specification (e.g. page 21). They do not include the required sequence and the sequence identifier (SEQ ID NO) [see page 21, line 10-11 (see below)].  That portion contains a polynucleotide sequence that lacks identification with a SEQ ID NO. 

    PNG
    media_image1.png
    198
    975
    media_image1.png
    Greyscale

 The required sequence identifier must be provided with the sequence[s]
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 112 (New Matter)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-4, 6-7, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
With regard to the amended claims on 02/25/2021, claim 1 recites a series of method steps that comprises “determining”, “genotyping”, “computing” and “administering or adjusting a hormonal treatment”. Claim 6 recites a series of method steps that comprises “selecting”, “computing” and “administering or adjusting a hormonal treatment”. However, the specification does not disclose performing a series of method step that comprises the method step of “administering or adjusting a hormonal treatment”. The specification disclose a number of hormonal treatment 

However, the specification does not provide adequate support for this limitation. For example, the specification does not disclose administration of at least one progestin and/or at least one estradiol to reduce risk of blood clotting disorder (the limitation of claims 15 and 17). Thus, lack of such teachings in the specification for the treatment method that comprises a series of method steps comprising “administering or adjusting a hormonal treatment to the woman subject on the basis of the computed risk score to decrease the risk of the woman subject for developing a blood clotting disease”. The specification also does not disclose any correlation between detected risk score, and administering or adjusting hormonal treatment For example, the specification does not disclose to change to different hormonal treatment when the risk score is in a particular range or at particular value. With regard to the method step of administering a treatment, the specification only provide administering anti-coagulants in response to risk score (see pages 18-19). The specification does not teach or suggest that new or different hormonal treatment to reduce risk. In addition, no basis is identified in the paper files with the amendment. Accordingly, this is a new matter.(MPEP 2163.04 and MPEP 2163.07)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./     Examiner, Art Unit 1634    
                                                                                                                                                                                               /JULIET C SWITZER/Primary Examiner, Art Unit 1634